Exhibit 10.1






                                        


February 25, 2019




Brent Hyder






Dear Brent:


This agreement confirms the terms of your special bonus and special stock award:


Special Bonus. Contingent on your signature below, you will receive a bonus of
$200,000 within thirty days of the date of this agreement. This bonus will be
processed as supplemental income and is subject to supplemental taxes. In the
event you voluntarily terminate your employment or your employment is terminated
For Cause (as defined below), you will be required to repay within ninety (90)
days of your last day of employment 100% of this bonus if the termination occurs
before February 25, 2020, and 50% of this bonus if termination occurs between
February 25, 2020 and February 25, 2021. The term “For Cause” shall mean a good
faith determination by the Company that your employment be terminated for any of
the following reasons:  (1) indictment, conviction or admission of any crimes
involving theft, fraud or moral turpitude; (2) engaging in gross neglect of
duties, including willfully failing or refusing to implement or follow direction
of the Company; or (3) breaching Gap Inc.’s policies and procedures, including
but not limited to the Code of Business Conduct.


Special Stock Award. A special stock award covering 20,000 shares was approved
for you by the Board Compensation and Management Development Committee with a
grant date of February 25, 2019. Stock awards convert to full shares of Gap Inc.
stock upon vesting. The award will vest 50% two years following grant and 50%
three years following grant on the grant date anniversary provided you remain
employed by the company on the vest dates.


You understand that your employment is “at-will”.  This means that you do not
have a contract of employment for any particular duration or limiting the
grounds for your termination in any way.  You are free to resign at any time. 
Similarly, Gap Inc. is free to terminate your employment at any time for any
reason.  The only way your at-will status can be changed is through a written
agreement with Gap Inc., signed by an officer of Gap Inc.  


In the event that there is any dispute over the terms, enforcement or
obligations in this agreement, the prevailing party shall be entitled to recover
from the other party reasonable attorney fees and costs incurred to enforce this
agreement.


Yours sincerely,




/s/Art Peck
Art Peck
Chief Executive Officer, Gap Inc.






Confirmed this 26th day of February, 2019






/s/ Brent Hyder
Brent Hyder                


